USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
SYDNEY HYMAN, DOC #:
DATE FILED: _ 3/3/2020
Plaintiff.
-against- 19 Civ. 10506 (AT)

ANDREW FABBRI and JESSICA COHEN, ORDER

Defendants.

 

 

ANALISA TORRES, District Judge:

For the reasons stated on the record at the March 3, 2020 show cause hearing, the Clerk’s
Certificate of Default, ECF No. 22 is VACATED. Accordingly, Plaintiff's motion for a default
judgment, ECF No. 23, is DENIED.

SO ORDERED.

Dated: March 3, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
